DETAILED ACTION
Claims 2, 10, 37-38, 41, 43 and 50-54 are presented for examination.
	Applicant’s Amendment filed January 14, 2022 has been entered into the present application. 
	Claims 2, 10, 37-38, 41, 43 and 50-54 remain pending and under examination. Claims 2, 10, 43 and 53-54 are amended. 
Applicant’s arguments, filed January 14, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Status of the Objections/Rejections Set Forth in the September 16, 2021 Office Action
	The objection to claim 10 as set forth at p.4 of the previous Office Action dated September 16, 2021 is hereby withdrawn in view of Applicant’s correction of the misspelled term “deliver” to now recite the properly spelled term “delivery”.
	The objection to claim 53 as set forth at p.4 of the previous Office Action dated September 16, 2021 is hereby withdrawn in view of Applicant’s correction of the misspelled term “allyamines” to now recite the properly spelled term “allylamines”.
	The objection to claim 54 as set forth at p.4 of the previous Office Action dated September 16, 2021 is hereby withdrawn in view of Applicant’s removal of the redundant terms “miconazole” and “oxiconazole”.
The rejection of claim 54 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.10 of the previous Office Action dated September 16, 2021, is hereby withdrawn in view of Applicant’s deletion of the limitation directed to “or metal complexes or mixture” in l.5-6 of the claim, as well as the deletion of the term “the” preceding the phrase “pharmacologically acceptable organic and inorganic salts” at l.5 of the claim. However, claim 54 remains subject to rejection under 35 U.S.C. §112(b) (pre-AIA  second paragraph) as indicated below.

The rejection of claim 43 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.11 of the previous Office Action dated September 16, 2021, is hereby withdrawn in view of Applicant’s amendment to claim 43 to now depend from independent claim 10 (rather than cancelled claim 42), and also to clarify that the “volume mean aerodynamic diameter of between 2.0 and 3.5 microns” applies to the “smaller drug particles”. However, claim 43 remains subject to rejection under 35 U.S.C. §112(b) (pre-AIA  second paragraph) as indicated below.

Objection to the Specification
	The amendment to the specification filed March 29, 2018 remains objected to under 35 U.S.C. §132(a) because it introduces new matter into the disclosure, for the reasons set forth at p.4-5 of the previous Office Action dated September 16, 2021, of which said reasons are herein incorporated by reference. 
	As Applicant’s submission filed January 14, 2022 fails to provide any remarks rebutting the instant objection to the specification, such objection remains proper and is maintained.
	As previously set forth at p.3 of the December 31, 2018 final Office action, and again reiterated at p.5 of the February 5, 2020 non-final Office Action, p.5 of the March 26, 2021 final Office Action, and again at p.5 of the September 16, 2021 non-final Office Action, Applicant is required to cancel the new matter in reply to the instant Office Action. 

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 38, 41, 43 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, for the reasons of record set forth at p.5-7 of the previous Office Action dated September 16, 2021, of which said reasons are herein incorporated by reference. 
Applicant’s amendments to claim 43 do not address the basis of the rejection as previously set forth in the March 26, 2021 final Office Action and again reiterated at p.7 of the September 16, 2021 non-final Office Action. As such, claim 43 remains rejected for the reasons already of record. 
	As Applicant’s submission filed January 14, 2022 fails to provide any remarks rebutting the rejections under 35 U.S.C. §112(a) (pre-AIA  first paragraph) for new matter under the written description requirement therein, such rejections remain proper and are maintained.

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The following rejections are maintained:
(i) In claim 10, the limitation “the starting floc drug particles having aerodynamic diameters that have not been pre-formed” renders the claim indefinite because the meaning of the term “pre-formed” is not clearly or precisely set forth in the claim. The term “pre-formed” implies that the “forming” has been done “previous to” or “before” a specific event or time point, but this specific event or time point is not actually identified. Also, the starting floc drug particles as recited in instant claim 10 intrinsically exhibit an aerodynamic diameter, so it is unclear what delineates the intrinsic “aerodynamic diameters” of such starting floc drug particles from those “aerodynamic diameters that have not been pre-formed” as claimed. Clarification is required.
As Applicant’s dependent claims do not clarify this point of ambiguity in claim 10, they continue to be rejected on the same grounds applied thereto.
(ii) In claim 10, the limitation “such that when the dpi [dry powder inhaler] is actuated, the starting floc drug particles pass through the one or more exit orifices of the dry powder inhaler (dpi) and into patient airways, the starting floc drug particles will break up and produce smaller floc drug particles comprising particles having aerodynamic diameters that are of a size appropriate for deep lung delivery” renders the claim indefinite because it unclear what physical and/or structural features of the starting floc drug particles and/or the conditions of the DPI are necessary to yield the “smaller floc drug particles” as claimed. For example, it is unclear whether a specific actuation pressure, configuration or geometry of the exit orifice, or particular shape, constitution or other physical properties of the starting floc particles are required in order to be broken up into “smaller flocs” as claimed. Clarification is required.

(iii) In claim 43, there is insufficient antecedent basis for the term “the smaller drug particles” as recited in l.2 of the claim. It is again unclear if Applicant intends to refer to the “smaller floc drug particles” or the “particles” comprising the “smaller floc drug particles”. Clarification is required. 

Applicant’s amendments to claims 2, 10, 43 or 53-54 do not address the basis of the rejections as maintained above and previously set forth in the September 16, 2021 non-final Office Action. As such, the claims rejected for the reasons already of record as reiterated above. 
	As Applicant’s submission filed January 14, 2022 fails to provide any remarks rebutting the rejections under 35 U.S.C. §112(b) (pre-AIA  second paragraph) as reiterated above, such rejections remain proper and are maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

3.	Claims 10, 37-38, 41, 43 and 50 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Staniforth (U.S. Patent No. 7,011,818 B2; 2006), already of record, for the reasons of record set forth at p.12-16 of the previous Office Action dated September 16, 2021, of which said reasons are herein incorporated by reference. 

	As Applicant’s submission filed January 14, 2022 fails to provide any remarks rebutting the rejection under 35 U.S.C. §102(b) reiterated above, such rejection remains proper and is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
4.	Claims 2 and 53-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Staniforth (U.S. Patent No. 7,011,818 B2; 2006) in view of Weers et al. (U.S. Patent Application Publication No. 2004/0176391 A1; 2004), each already of record, for the reasons of record set forth at . 
Applicant’s amendments to claims 2 or 53-54 do not address the basis of the rejection as maintained above and previously set forth in the September 16, 2021 non-final Office Action. As such, the claims rejected for the reasons already of record. 
	As Applicant’s submission filed January 14, 2022 fails to provide any remarks rebutting the rejection under 35 U.S.C. §103(a) reiterated above, such rejection remains proper and is maintained.

	5.	Claims 51-52 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Staniforth (U.S. Patent No. 7,011,818 B2; 2006) in view of Hilker (“Polymorphism in the Pharmaceutical Industry”, 2006, p.1-19), each already of record, for the reasons of record set forth at p.19 of the previous Office Action dated September 16, 2021, of which said reasons are herein incorporated by reference. 
	As Applicant’s submission filed January 14, 2022 fails to provide any remarks rebutting the rejection under 35 U.S.C. §103(a) reiterated above, such rejection remains proper and is maintained.

Conclusion
Rejection of claims 2, 10, 37-38, 41, 43 and 50-54 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
February 10, 2022